 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT

12                                   FOR THE DISTRICT OF NEVADA
13
     LORI A. CAPPELLO,                                       Case No. 2:19-01277-JAD-GWF
14
                              Plaintiff,                     JOINT STIPULATION AND ORDER
15                                                           EXTENDING DEFENDANT TRANS
     v.                                                      UNION LLC’S TIME TO FILE AN
16                                                           ANSWER OR OTHERWISE
     CAPITAL ONE, N.A., EQUIFAX INFORMATION                  RESPOND TO PLAINTIFF’S
17   SERVICES LLC, EXPERIAN INFORMATION                      COMPLAINT
     SOLUTIONS, INC., and TRANS UNION LLC,
18                                                           (FIRST REQUEST)
                               Defendants.
19

20

21               Plaintiff Lori A. Cappello (“Plaintiff”), and Defendant Trans Union LLC (“Trans

22   Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant

23   Trans Union’s Time to Respond to Plaintiff’s Complaint.

24               On July 24, 2019, Plaintiff filed her Complaint. On July 25, 2019, Trans Union was

25   served with Plaintiff’s Complaint. The current deadline for Trans Union to answer or otherwise

26   respond to Plaintiff’s Complaint is August 15, 2019.

27

28

                                                                                                    1
     3923067.1
 1               Trans Union requires additional time to investigate, locate and assemble documents

 2   relating to Plaintiff’s claims. In addition, Trans Union’s counsel will need additional time to

 3   review the documents and respond to the allegations in Plaintiff’s Complaint.

 4               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 5   otherwise respond to Plaintiff’s Complaint up to and including September 5, 2019. This is the

 6   first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 7
     Dated this 15th day of August 2019.
 8
                                               QUILLING SELANDER LOWNDS
 9                                              WINSLETT & MOSER, P.C.
10
                                               /s/ Jennifer Bergh
11                                             Jennifer Bergh
                                               Nevada Bar No. 14480
12                                             6900 N. Dallas Parkway, Suite 800
                                               Plano, Texas 75024
13                                             Telephone: (214) 560-5460
                                               Facsimile: (214) 871-2111
14                                             jbergh@qslwm.com
15                                             Counsel for Trans Union LLC

16                                             COGBURN LAW
17
                                               /s/ Erik W. Fox
18                                             Jamie S. Cogburn, Esq.
                                               Nevada Bar No. 8409
19                                             jsc@cogburncares.com
                                               Erik W. Fox, Esq.
20
                                               Nevada Bar No. 8804
21                                             ewf@cogburncares.com
                                               2580 St. Rose Parkway, Suite 330
22                                             Henderson, Nevada 89074
                                               Telephone: (702) 748-7777
23                                             Facsimile: (702) 966-3880
24                                             Counsel for Plaintiff

25

26

27

28

                                                                                                    2
     3923067.1
 1                                                 ORDER

 2               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4                          20th            August
                 Dated this ______ day of ______________________, 2019.
 5

 6

 7                                           UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     3923067.1
